Citation Nr: 1705772	
Decision Date: 02/27/17    Archive Date: 03/03/17

DOCKET NO.  13-16 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received in order to reopen a claim for service connection for an acquired psychiatric disorder, to include as secondary to service-connected disabilities. 

2.  Whether new and material evidence has been received in order to reopen a claim for service connection for bilateral hearing loss.

3.  Whether new and material evidence has been received in order to reopen a claim for service connection for a right shoulder disorder.

4.  Whether new and material evidence has been received in order to reopen a claim for service connection for a left hip disorder.

5.  Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to service-connected disabilities.

6.  Entitlement to service connection for bilateral hearing loss.

7.  Entitlement to service connection for a right shoulder disorder.

8.  Entitlement to service connection for a left hip disorder.

9.  Entitlement to an evaluation in excess of 30 percent for status post hysterectomy.

10.  Entitlement to a compensable evaluation for a scar, status post cesarean section and abdominoplasty.

11.  Entitlement to a compensable evaluation for scars, bilateral breasts.

12.  Entitlement to a compensable evaluation for scars, status post excision of lipomas on the back, left shoulder, and left elbow.

13.  Entitlement to a compensable evaluation for scar, right wrist, status post excision ganglion cyst.

14.  Entitlement to a compensable evaluation for a scar, postoperative fibromyositis of the left ankle, rated as noncompensable prior to December 13, 2010 and as 10 percent disabling as of December 13, 2010.

15.  Entitlement to a compensable evaluation for hallux valgus, right foot.

16.  Entitlement to a compensable evaluation for hallux valgus, left foot.

17.  Entitlement to a compensable evaluation for broken 5th toe left foot with numbness. 

18.  Entitlement to an evaluation in excess of 10 percent for right knee strain with degenerative changes.

19.  Entitlement to an evaluation in excess of 10 percent for left knee strain with degenerative changes.

20.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Krunic, Counsel

INTRODUCTION

The Veteran served on active duty in the United States Air Force from February 1982 to July 2002.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia and an August 2009 rating decision issued by the VARO in St. Petersburg, Florida. Jurisdiction is now with the Montgomery, Alabama VARO.

During the pendency of the appeal, in a December 2011 rating decision, the Montgomery RO increased the disability rating for the Veteran's scar, post-operative fibromyositis left ankle to 10 percent, effective from December 13, 2010.  Because the increased evaluation does not constitute a full grant of the benefits sought, the increased rating issue remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 39   (1993).

The Board has expanded the issue on appeal to encompass all acquired psychiatric disabilities.  See Clemons v. Shinseki, 23 Vet. App. 1  (2009) (holding that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

The Board notes that in a rating decision issued in May 2015, the Montgomery RO denied the Veteran entitlement to TDIU.  It is now well settled that "a request for TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities."  Rice v. Shinseki, 22 Vet.App. 447, 453 (2009).  In this case, the Veteran filed Notice of Disagreements (NOD) concerning all the issues listed on the cover page in October 2007, May 2010, and June 2011.  Hence, when the RO issued its rating decision regarding the issue of entitlement to TDIU, the matters were already in appellate status, rendering this a situation where the appellant raised an additional issue while her claims were on appeal.  As the Board is required to address all issues reasonably raised by the claimant, or the evidence of record, the Board will exercise jurisdiction over the issue of the Veteran's entitlement to TDIU.  

The Veteran perfected an appeal on the initial rating for peripheral neuropathy of the left peroneal and sural nerves in 2013, but the RO has yet to certify this claim to the Board on appeal.  The Board would therefore remind the RO that this appeal has been perfected and cannot be adjudicated by the Board until it is certified to the Board.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into account the existence of this electronic record.

The merits of the reopened claims for service connection for a right shoulder disorder, left hip disorder, bilateral hearing loss, and acquired psychiatric disorder as well as entitlement to increased ratings for status post hysterectomy, hallux valgus of the bilateral feet, and broken 5th toe of the left foot with numbness, and right and left knee disorders as well as increased ratings for scars status post cesarean section and abdominoplasty, and scars of the bilateral breasts, back, left shoulder, left elbow, left ankle, and right wrist, along with the TDIU claim, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an April 2005 rating decision, the Montgomery RO denied service connection for a right shoulder disorder, left hip disorder, bilateral hearing loss, and an acquired psychiatric disorder.  The Veteran was informed of the decision and of her appellate rights.  Although the Veteran filed a timely NOD with the April 2005 rating decision with respect to entitlement to service connection for a left hip disorder and a psychiatric disorder, she did not file a Substantive Appeal following the February 2006 Statement of the Case (SOC).  The Veteran did not file an NOD with regard to the denial of service connection for a right shoulder disorder and bilateral hearing loss.  As such, the April 2005 rating decision is final. 

2.  The evidence received since the April 2005 rating decision with respect to the issues of service connection for a right shoulder disorder and bilateral hearing loss and since the February 2006 SOC with respect to the issues of service connection for a left hip disorder and a psychiatric disorder, by itself, or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the underlying claims.


CONCLUSIONS OF LAW

1.  The April 2005 rating decision denying service connection for a right shoulder disorder, left hip disorder, bilateral hearing loss, and an acquired psychiatric disorder is final. 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104 , 3.156, 20.200, 20.201, 20.302, 20.1103 (2016).

2.  New and material evidence has been received sufficient to reopen the claims for service connection for a right shoulder disorder, left hip disorder, bilateral hearing loss, and an acquired psychiatric disorder.  38 U.S.C.A. § 5108  (West 2014); 38 C.F.R. § 3.156(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In order to reopen a claim which has been denied by a final decision, a claimant must present new and material evidence. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  Moreover, if it is determined that new and material evidence has been submitted, the claim must be reopened and considered on the merits.  See generally Elkins v. West, 12 Vet. App. 209 (1999).

The Board has a jurisdictional responsibility to determine whether a claim should or should not be reopened.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001). In other words, new and material evidence is jurisdictional and without it the Board has no jurisdiction to adjudicate the merits de novo.  McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  Therefore, the Board must conduct a new and material evidence analysis regardless of whether or not the AOJ has previously found in favor of reopening a claim.

In determining whether evidence is new and material, the credibility of the new evidence is, preliminarily, to be presumed.  If the additional evidence presents a reasonable possibility that the claim could be allowed, the claim is accordingly reopened and the ultimate credibility or weight that is accorded such evidence is ascertained as a question of fact.  38 C.F.R. § 3.156; Justus v. Principi, 3 Vet. App. 510 (1992).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

In the April 2005 rating decision, the Montgomery RO denied service connection for bilateral hearing loss because a VA examination revealed that the Veteran's hearing loss was noted to be normal for VA purposes.  The claim for an acquired psychiatric disorder was denied because the Veteran's post-service depression was found to be unrelated to in-service psychiatric symptoms.  With respect to the right shoulder disorder, the RO found that the Veteran's in-service right shoulder bruise was not a chronic condition and had resolved.  Finally, regarding the claim for a left hip disorder, the RO stated that the VA examination did not reveal that the Veteran was diagnosed with a left hip disorder.  The Veteran was notified of that decision and of her appellate rights; however, she did not submit a NOD regarding the issues of service connection for bilateral hearing loss and a right shoulder disorder.  Rather, she appealed the decision as to the issues of service connection for an acquired psychiatric disorder and a left hip disorder in a May 2005 NOD.  However, she did not file a Substantive Appeal following the February 2006 SOC.  As such, the April 2005 rating decision is final.  See 38 U.S.C.A. § 7105  (West 2014); 38 C.F.R. §§ 3.156(b), 20.200, 20.201, 20.302, 20.1103 (2016).

At the time of the April 2005 rating decision and February 2006 SOC, the evidence of record included the Veteran's service treatment records, VA examinations, VA treatment records, and statements from the Veteran.

The evidence received since the April 2005 rating decision and February 2006 SOC includes evidence that is both new and material to the claims.  In particular, additional VA treatment records, Social Security Administration (SSA) records, VA examinations, VA treatment records, and lay statements from the Veteran were received.  Regarding bilateral hearing loss, a January 2007 VA audiology consult showed a current diagnosis of mild bilateral hearing loss.  Regarding the acquired psychiatric disorder, a February 2009 VA examiner said that although pain has likely contributed to her depression, it cannot be considered the sole cause of her depression due to the nature of other reported psychosocial stressors.  Furthermore, SSA records note depression secondary to chronic disabilities.  With respect to the right shoulder, the Veteran was afforded a VA general medical examination in February 2005 which revealed crepitus of the right shoulder most likely bursitis or arthritic changes; however at the time, no medical opinion was obtained as to whether the right shoulder disorder first manifested in service or shortly thereafter.  Since then, the Veteran has asserted that her right shoulder is due to an in-service accident in 1982 and has worsened over time.  With respect to the left hip disorder, the Veteran has also stated that the condition is due to an in-service accident in 1982 and that it has worsened over time.  In addition, SSA records show that the Veteran currently has limited motion of the left hip which suggests she may have a diagnosis related to the left hip.  

Thus, after the final April 2005 rating decision and June 2005 SOC, the Veteran has presented medical and lay evidence of a current diagnosis of bilateral hearing loss, a nexus statement indicating an acquired psychiatric disorder may be secondary to her service-connected disabilities, a right shoulder disorder that may be related to an in-service accident, and evidence suggesting that there may be a current diagnosis of a left hip disorder that may be related to an in-service accident. 

This additional evidence relates to an unestablished fact necessary to substantiate the claims and could reasonably substantiate the claims were they to be reopened by triggering VA's duty to assist.  See Shade v. Shinseki, 24 Vet. App. 110, 117-18   (2010).  Thus, the Board finds that this evidence is both new and material, and the claims for service connection for bilateral hearing loss, an acquired psychiatric disorder, a right shoulder disorder, and left hip disorder are reopened.  However, as will be explained below, the Board finds that that further development is necessary before the merits of the Veteran's claims can be addressed.


ORDER

New and material evidence having been submitted, the petition to reopen the claim of entitlement to service connection for an acquired psychiatric disorder is granted.

New and material evidence having been submitted, the petition to reopen the claim of entitlement to service connection for bilateral hearing loss is granted.

New and material evidence having been submitted, the petition to reopen the claim of entitlement to service connection for a right shoulder disorder is granted.

New and material evidence having been submitted, the petition to reopen the claim of entitlement to service connection for a left hip disorder is granted.


REMAND

The Veteran has contended that her hearing loss was incurred during active duty.  In this regard, the Veteran's service treatment records show that in May 2002, shortly prior to discharge, she complained of difficulty hearing conversations for the past 3 months.  A provisional diagnosis of hearing loss not otherwise specified was rendered, and the Veteran was referred to audiology at the VA for further evaluation.  A February 2005 VA examination revealed normal hearing for VA purposes in both ears.  However, a January 2007 VA treatment record showed that the Veteran was assessed as having mild bilateral hearing loss.  Accordingly, a VA examination and medical opinion are required to ascertain the nature and etiology of the Veteran's bilateral hearing loss. 

The Veteran was afforded a VA mental health examination in February 2009 in connection with her claim.  The Board notes that although the VA examiner opined that the Veteran's depressive disorder was less likely as not caused by or a result of her service-connected bilateral knee disabilities, she nevertheless concluded that pain had likely contributed to her depression, but could not be considered the sole cause of her depression due to the nature of other psychosocial stressors reported.  

The Veteran was last afforded a VA mental disorders examination in March 2012 at which time she was diagnosed as having depressive disorder not otherwise specified with anxiety.  The Veteran stated that she did not seek treatment in the military because she was concerned about how it would impact her career.  During the examination, the Veteran stated that her current depressive/anxiety symptoms began around 2002 and were related to chronic pain and not related to the documented instances of anxiety/depression noted in her service treatment records.  Specifically, the Veteran attributed most of her anxiety/depressive symptoms to chronic pain.  The VA examiner opined that the Veteran's depressive disorder was less likely than not incurred in or caused by an in-service injury, event, or illness.  The examiner reasoned that the Veteran's service treatment records did not show that the Veteran was diagnosed with any specific mental health disorder nor did she receive any formal mental health treatment while in the service.  In addition, the examiner referenced the Veteran's statement that her current psychiatric symptoms were unrelated to service.  Subsequent to the VA examinations, medical records were received from SSA; a September 2011 report noted that the Veteran had depression related to pain.  Based on the foregoing, the Board finds that an additional VA examination and medical opinion are necessary to determine the nature and etiology of the Veteran's acquired psychiatric disorder. 

Regarding the claims for service connection for a right shoulder disorder and left hip disorder, the Veteran has contended that she injured her right shoulder and left hip after a fellow airman jumped and landed on her with his full weight and weapon thereby causing injuries to the right shoulder and left hip.  See April 2013 Veteran's statement.  Indeed, a July 1982 service treatment record reflects that the Veteran was treated for complaints of pain after she was hit in the right shoulder and left hip; she was assessed as having a bruised right shoulder and left hip.  The Veteran was afforded a VA examination in February 2005 at which time she was assessed as having crepitus in the right shoulder, most likely bursitis or arthritic changes.  However, a medical opinion was not provided as to whether the diagnosed right shoulder disorder was related to the in-service incident.  With regard to the left hip, a February 2005 VA examination report noted physical examination of the left hip was normal and thus, no diagnosis was rendered.  However, a private September 2011 physical summary noted decreased range of motion in the left hip which suggests that a left hip disorder may currently be present.  See SSA records.  As such, the Board finds that a VA examination and medical opinion would be helpful in ascertaining the nature and etiology of any right shoulder and left hip disorders that may be present. 

With regard to the claims for increased evaluations for right and left knee strain, the Veteran was most recently provided a VA examination in May 2015.  However, in light of a recent decision issued by the United States Court of Appeals for Veterans Claims (Court), Correia v. McDonald, 28 Vet. App. 158  (2016), a remand is required.  In Correia, the Court concluded that 38 C.F.R. § 4.59  requires VA examinations to include joint testing for pain on both active and passive range of motion, as well as with weight-bearing and nonweight-bearing.  Because the May 2015 VA examination does not satisfy the requirements under Correia, another VA examination is required in this case.

With regard to the issues of entitlement to increased ratings for status post hysterectomy, hallux valgus of the bilateral feet, broken 5th toe of the left foot with numbness, and right and left knee disorders, as well as increased ratings for scars status post cesarean section and abdominoplasty, and scars of the bilateral breasts, back, left shoulder, left elbow, left ankle, and right wrist, remand is necessary to secure any outstanding, relevant VA treatment records prior to the adjudication of the claims.  The Board notes that the March 2012 statement of the case reflects the AOJ's electronic review of VA treatment records; however, the complete treatment records do not appear to be associated with the claims file.  Specifically, the treatment records from the VAMC in Albuquerque, New Mexico dated from August 1996 to May 2002 are not associated with VBMS or Virtual VA. Moreover, the SOC lists an electronic review of records from VAMC Birmingham dated from April 2003 to February 2012.  However, a review of Virtual VA reveals that only records from April 2009 to October 2011 from VAMC Birmingham have been associated with the record.  Thus, a decision regarding the aforementioned increased rating claims, cannot be rendered without a review of these treatment records.  In addition, updated VA treatment records dated from February 2012 should be obtained on remand.  See Bell v. Derwinski, 2 Vet. App. 611, 613   (1992) (holding that relevant VA treatment records are considered to be constructively contained in the claims folder and must be obtained before a final decision is rendered). 

As noted above, the Board finds that it has jurisdiction over the issue of the Veteran's entitlement to a TDIU.  As the service connection issues and increased evaluations on appeal may impact the Veteran's entitlement to a TDIU, as well as the need for additional development, the Board finds that a remand is necessary prior to a final adjudication of the issue of the Veteran's entitlement to a TDIU.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two or more issues are inextricably intertwined if one claim could have significant impact on the other). 

The Board finds that the Veteran's claims file should be assessed by a vocational rehabilitation specialist with respect to the TDIU claim in order to assist the Board in determining the effect of her service-connected disabilities on her ability to work.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) (holding that in a TDIU case, VA's duty to assist does not require obtaining a single medical opinion regarding the combined impact of all service-connected disabilities); but see Floore v. Shinseki, 26 Vet. App. 376, 381 (2013) (clarifying that the need for a combined-effects medical examination report or opinion in a TDIU case is to be determined on a case-by-case basis and depends on the evidence of record at the time of decision by the RO or the Board).  In this regard, the Board notes that the ultimate question of whether a Veteran is capable of substantial gainful employment is not a medical one; rather, that determination is for the adjudicator.  38 C.F.R. § 4.16(a); Geib, 733 F.3d at 1354.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for her right shoulder disorder, left hip disorder, bilateral hearing loss, acquired psychiatric disorder, status post hysterectomy, hallux valgus of the bilateral feet, broken 5th toe of the left foot with numbness, left and right knee disorders, and for scars status post cesarean section and abdominoplasty, bilateral breasts, back, left shoulder, left elbow, left ankle, and right wrist.

It is noted that the March 2012 statement of the case reflects the AOJ's electronic review of VA treatment records; however, the complete records do not appear to be associated with the claims file.  On remand the AOJ should obtain and associate the treatment records from the VAMC in Albuquerque, New Mexico dated from August 1996 to May 2002 and from the VAMC in Birmingham, Alabama dated from April 2003 to April 2009 and from October 2011 to the present.   

2.  After completing the foregoing development, the Veteran should be afforded a VA mental health examination to determine the nature and etiology of any psychiatric disorders.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements.  

It should be noted that the Veteran is competent to attest to matters of which she has first-hand knowledge, including observable symptomatology.  If there is a clinical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation. 

The examiner should identify all current psychiatric disorders that are present. 

For each diagnosis identified, the examiner should discuss whether it is at least as likely as not (a 50 percent or greater probability) that the disorder manifested in service or is otherwise causally or etiologically related to her military service.

The examiner should also opine as to whether it is at least as likely as not that any current psychiatric disorder is either caused by or permanently aggravated by the Veteran's service-connected disabilities.  

In rendering this opinion, the examiner should consider the February 2009 and March 2012 VA examination reports and the September 2011 SSA record showing the Veteran had depression related to chronic disabilities. 

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles would be of considerable assistance to the Board.

3.  After completing the foregoing development, the Veteran should be afforded a VA audiological examination to determine the nature and etiology of any current bilateral hearing loss.  Any studies, tests, and evaluations deemed necessary by the examiner should be performed, including the Maryland CNC test and a pure tone audiometry test.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, lay statements.

It should be noted that the Veteran is competent to attest to factual matters of which she has first-hand knowledge, including noise exposure and observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

It should be noted that the absence of evidence of a hearing loss disability during service is not always fatal to a service connection claim.  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.

The examiner should state whether it is at least as likely as not (a 50 percent or greater probability) that any current hearing loss manifested in or is otherwise related to the Veteran's military service.

In rendering the opinion, the examiner should consider the Veteran's May 2002 service treatment record that shows shortly prior to discharge, she complained of difficulty hearing conversations for the past 3 months and was referred to the VA for audiological testing after separation.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

4.  The Veteran should be afforded a VA orthopedic examination to determine the nature and etiology of any right shoulder and left hip disorder that may be present, as well as the symptoms and severity of the service-connected right and left knee disorders.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements. 

It should be noted that the Veteran is competent to attest to matters of which she has first-hand knowledge, including observable symptomatology.  If there is a clinical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should identify all current right shoulder and left hip disorders.  For each diagnosis identified, he or she should state whether it is at least as likely as not (a 50 percent or greater probability) that the disorder is causally or etiologically related to the Veteran's military service. 

In rendering the opinion, the examiner should consider a July 1982 service treatment record reflecting that the Veteran was treated for complaints of pain after she was hit in the right shoulder and the February 2005 VA examination at which time she was assessed as having crepitus in the right shoulder, most likely bursitis or arthritic changes.  Please also consider a July 1982 service treatment record reflecting that the Veteran was treated for complaints of pain after she was hit in the left hip.

Regarding the right and left knee disabilities, the examiner should report all signs and symptoms necessary for rating the disability.  In particular, the examiner should indicate whether there is any ankylosis; dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion to the joint; or, symptomatic removal of semilunar cartilage.  He or she should also address whether the Veteran has recurrent subluxation or lateral instability, and if so, comment as to whether such symptomatology is slight, moderate, or severe.  The examiner should further state whether there is any malunion or nonunion of the tibia and fibula.

The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors (including any additional loss of motion).  The examiner should further address whether there is any additional functional impairment during flare-ups or upon repetitive motion.

The examiner should provide the range of motion in degrees for the Veteran's right knee and left knee.  In so doing, the examiner should test the Veteran's range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain so in the report.

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

5.  The AOJ should refer the Veteran's file to a vocational rehabilitation specialist with respect to the TDIU claim.  The vocational rehabilitation specialist should provide an opinion describing, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, the impact which all of the Veteran's service-connected disabilities have on her employability in light of her education, training, and work history.  If an interview is deemed necessary, arrangements should be made accordingly, but the Board leaves this to the discretion of the AOJ.  All findings and conclusions should be set forth and accompanied by a rationale.

6.  After completing the foregoing development, as well as any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the case should be reviewed by the AOJ on the basis of additional evidence received.  If the benefits sought are not granted, the Veteran and her representative should be furnished an SSOC and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


